Citation Nr: 1534241	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982, and from May 1983 to May 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record includes evidence that the Veteran has been diagnosed with multiple psychiatric disorders, specifically, mood disorder (see undated private medical record) and recent major depressive disorder with psychotic features (see January 2014 VA outpatient psychiatric note).  As such, the Board has characterized the claim as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran requested to have a hearing conducted by a Veterans Law Judge in Washington, DC.  See VA Form 9, dated in March 2013.  She was later informed by letter that her requested hearing was to be conducted on June 30, 2015.  She failed to report for this hearing.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2009 VA social work progress note shows that the Veteran met with a social worker to be assisted in completing an application for Social Security Administration (SSA) disability benefits.  The Veteran informed the social worker that she had an appointment the following day to submit the completed application to the SSA representative at "OSAC" (Outpatient Substance Abuse Clinic).  The RO has not yet attempt to obtain any SSA records. 

If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Also of record are VA medical records, showing treatment afforded the Veteran for psychiatric and heart-related problems.  These records include VA outpatient psychiatric records, dated in December 2013, January 2014, and April 2015 which include diagnoses of recurrent major depressive disorder with psychotic features and PTSD.  The Veteran's cardiovascular system was evaluated in December 2014.  See anesthesiology pre operative note.  These medical records, all dated after the issuance of the March 2013 Statement of the Case (SOC), have not been considered by the AOJ and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claim is being remanded, that evidence should be reviewed in a Supplemental SOC (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain any SSA records. Contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  .

2.  After the development requested above has been completed to the extent possible and after conducting any additional development deemed appropriate, the AOJ should review the record and adjudicate the Veteran's claims.  The readjudication should include all the evidence of record, including that associated with the Veteran's electronic claims folder after the issuance of the March 2013 SOC.  If these claims remain denied in any respect, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

